Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence 01/05/22 regarding application 16/627,796, in which claims 1 and 2 were amended and claims 3 and 4 were cancelled. Claims 1 and 2 are pending in the application and have been considered.

Response to Arguments
Since claims 3 and 4 were cancelled, the 35 U.S.C. 112(b) rejections of these claims are moot.
Applicant has amended method claim 1 such that the method steps are performed by “a starting concept retrieving unit”, “A topic compactness associated term identifying unit”, “a linking concept relation fusion unit”, a “linking concept retrieving unit”, a “B topic compactness associated term identifying unit”, a “B semantically associated term identifying unit”, a “target concept retrieving unit”, and “a co-occurrence detecting unit”, and argues that the amendments “include the execution of the steps of the method by respective physical embodiments to achieve the respective result in each step and desired output” (Remarks page 5). 
In response, it is unclear why the above “a starting concept retrieving unit”, “A topic compactness associated term identifying unit”, “a linking concept relation fusion unit”, a “linking concept retrieving unit”, a “B topic compactness associated term identifying unit”, a “B semantically associated term identifying unit”, a “target concept retrieving unit”, and “a co-occurrence detecting unit” should be interpreted as “respective physical embodiments”, as argued by Applicant. The specification does not define any of these units specifically, nor provide a definition for the term “unit”. physical (not abstract) things or parts. 
Applicant argues on page 4 that method claim 1 is not directed to an abstract idea because it “instead claims for a specific method of for latent-association literature-based discovery (LBD) which discloses a specific set of steps to be executed to identify the actually existed and semantically associated latent knowledge association between a term pair based on the latent knowledge association, which is identified by a co-occurrence method based on topic compactness of the terms.” In response, the examiner maintains that “knowledge association” is an abstract concept and even a “specific” method for discovering it amounts to nothing more than a specific set of abstract steps, similar to that of following the calculating steps of a mathematical formula describing the relationship between abstract variables. 
On page 4, Applicant also argues that the amendments to claim 1 include the “structural elements” to perform the respective function, but does not explain why “a starting concept retrieving unit”, “A topic compactness associated term identifying unit”, “a linking concept relation fusion unit”, a “linking concept retrieving unit”, a “B topic compactness associated term identifying unit”, a “B semantically associated term identifying unit”, a “target concept retrieving unit”, and “a co-occurrence detecting unit” should be interpreted as “respective physical embodiments” should be interpreted as “structural elements”. There is nothing in the specification describing any “structure” or physical implementation of any of these units.
On pages 6-9, Applicant continues to argue that each of the “units” in claim 1 is a physical element, without offering any evidence from the specification or reason that the interpretation of any of 
Applicant’s remaining arguments are similar to those addressed above, and are not persuasive for similar reasons. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   
Consider independent claim 1, the claimed invention is directed to non-statutory subject matter because the claim as a whole, considering all claim elements both individually and in combination, does not amount to significantly more than an abstract idea. The claim is directed to the abstract idea of latent-association literature-based discovery, which is a basic concept that is similar to abstract ideas previously identified by the courts, for example, a mental process such as comparing or categorizing information that can be performed in the human mind, or by a human using a pen and paper. The claim is directed solely to abstract concepts and do not contain any additional elements or combination of elements in the claim other than the abstract idea per se. Therefore, the claim is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claim 2 is also directed to non-statutory subject matter because the claim as a whole, considering all claim elements both individually and in combination, does not amount to 

Allowable Subject Matter
Claims 1 and 2 would be allowable if amended overcoming the 35 U.S.C. 101 rejections above.


The following is the examiner’s statement of reasons for indicating subject matter allowable over the prior art: 

The closest prior art to independent claim 1 is Novacek et al. (2016/0321357). Novacek discloses a discovery informatics system which facilitates the process of discovering previously unknown complex facts entailed by the corpus, utilizing implicit links between entities (or concepts) covered even by explicitly unrelated documents. This falls under the field of literature-based discovery, which refers to the use of papers and other academic publications to find new relationships between existing knowledge and was pioneered by D. R. Swanson. One development of this technique is Swanson linking: connecting two pieces of knowledge in isolated documents A and B using concepts from intermediate 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                                    01/18/22